AlleN, J.
The case of Hobgood v. Hobgood, 169 N. C., 485, decides every question raised by the defendant in favor of the plaintiff, and upon that authority and the reasoning of Hoke, J., in the opinion, the judgment of the Superior Court is affirmed.
The distinction between this line of cases and the one to which Burden v. Lipsitz, 166 N. C., 523, belongs is that in the first those who take the contingent interest are certain, and it is held that they may unite with the owners of the precedent estates and pass a good title, while in the other, as the owners of the contingent interests cannot be ascertained until the determination of the preceding estate, an indefeasible title cannot be made until then.
Affirmed.